Citation Nr: 0709225	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-19 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than December 19, 
2003 for service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1989 to October 1993.

This appeal arose from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO) which granted the veteran's claim 
of entitlement to service connection for bipolar disorder and 
assigned a 100 percent rating effective December 19, 2003. 

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge at the RO in September 
2006.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bipolar disorder was finally denied in a rating decision 
which was communicated to him via a letter from the RO dated 
July 2, 2002. 

2.  The veteran filed what he styled a notice of disagreement 
on December 19, 2003.  The RO accepted that communication as 
a request to reopen the claim.   

3.  The RO subsequently granted service connection for 
bipolar disorder, effective December 19, 2003. 


CONCLUSIONS OF LAW

1.  The July 2002 RO rating decision which denied the 
veteran's claim of entitlement to service connection for 
bipolar disorder is final.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The criteria for an effective date earlier than December 
19, 2003 for service connection for bipolar disorder have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than the 
currently assigned December 19, 2003 for service connection 
for bipolar disorder.  His contentions will be set forth 
below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001), the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Similarly, VA's General Counsel held that VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim, or to assist the veteran in 
developing evidence to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOGCPREC 5-2004.  
See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
[VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"].

In this case, the evidence is not in substantial dispute.  
The veteran's claim fails because he did not file a notice of 
disagreement (NOD) within the appropriate time period 
mandated in the statute.  Under such circumstances, 
evidentiary development would not avail the veteran, and thus 
VCAA notice is unnecessary.

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  In this case, although as 
explained above the Board believes that VCAA notice is not 
required, the veteran did in fact receive VCAA notice, and he 
responded by indicating that he had no further evidence to 
submit.  

Specifically, the veteran received VCAA letters in January 
2004 and in August 2006, the latter of which specifically 
addressed the matter of an effective date.  
The August 9, 2006 VCAA letter specifically informed the 
veteran to "give us everything you've got", in conformity 
with 38 C.F.R. § 3.159(b)(1) (2006).

For his part, the veteran indicated in April 2006 that "all 
evidence is in the file".
Moreover, during his September 2006 personal hearing, he 
indicated that he had not received medical treatment for his 
psychiatric problems from his discharge from military service 
in 1993 until 2005, after he filed his claim.  See the 
September 11, 2006 hearing transcript, pages 13-14.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has been ably represented by his veterans 
service organization.  He requested, and was accorded, a 
personal hearing at the RO in September 2006 before the 
undersigned Veterans Law Judge, a transcript of which is 
associated with his claims folder.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

The effective date of a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
See 38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (o) 
(2006).

Factual background

The veteran initially filed a claim of entitlement to service 
connection for a psychiatric disability in September 1999.  
His claim was denied by the RO in a November 1999 rating 
decision, based on the RO's finding that the claim was not 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  In 
November 2001, the RO, on its own initiative, reconsidered 
the veteran's claim due to the enactment in November 2000 of 
the VCAA, which eliminated the former statutory requirement 
that claims be well grounded.  See § 7b of the VCAA.  

After the veteran failed to appear for two VA psychiatric 
examinations, scheduled in May 2002 and in June 2002, the RO 
denied the claim in a June 2002 rating decision, which was 
sent to the veteran via letter from the RO dated July 2, 
2002.  Nothing was heard from the veteran until December 
2003, when he filed a NOD, after the expiration of the one 
year period in which such could properly be filed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.203 (2006).  

The RO treated the veteran's December 19, 2003 communication 
as a claim to reopen the previously-denied claim.  The 
veteran appeared for a scheduled VA psychiatric examination 
in January 2004.  In the February 2004 rating action which 
forms the basis for the current appeal, based on the VA 
examination report the RO granted service connection for 
bipolar disorder, effective December 19, 2003.  

The veteran's contentions

The veteran seeks an effective date earlier than the 
currently assigned December 19, 2003 for service connection 
for bipolar disorder.  In essence, he contends that his 
mental status during the period from 1999 to 2003 was such 
that he was unable to effectively communicate with VA, to 
attend VA examinations, or to prepare and submit required 
filings on time.  

The veteran also appears to contend that the did not receive 
various communications from VA due to VA's fault.  

Finally, the veteran contends that he filed an initial claim 
of entitlement to service connection for a psychiatric 
disability in 1994, shortly after leaving service, and that 
such claim was not acted upon by VA.

Analysis

The RO determined, in essence, that the July 2002 denial of 
service connection was not appealed and therefore was final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The RO assigned 
an effective date of December 19, 2003 for service connection 
for bipolar disorder on that basis that such was the date of 
reopening of the veteran's previously finally denied claim.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

As an initial matter, although the veteran has contended that 
he filed a claim in 1994 which was not acted upon by VA, 
there is no indication in the record that such claim was in 
fact filed.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties. See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

In this case, although the Board has considered the veteran's 
somewhat vague testimony that he filed an initial claim of 
entitlement to service connection fro a psychiatric 
disability in 1994, such testimony, alone, is insufficient to 
rebut the presumption of administrative regularity.

In any event, because the veteran's claim of entitlement to 
service connection for a psychiatric disability was finally 
denied by the RO in the July 2002 rating decision, the matter 
of the date of initial filing (1994 as claimed by him or 1999 
as is shown in the record) effectively becomes moot. 

With respect to the veteran's failure to report for two VA 
examinations in 2002, this, too, is of little consequence.  
Why the veteran was denied service connection in July 2002 is 
less significant than the fact that he did not appeal that 
determination.  
Moreover, to the extent that the veteran's failure to report 
for the two VA examinations carries any significance, any 
failure to report rests squarely with the veteran himself.  

Concerning the matter of the veteran's address, it appears 
that he has moved from place to place.  It further appears 
that he may  not at times kept the RO informed of his 
address.  To the extent that the veteran may have a changed 
addresses but did not inform VA, it is well-established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

In any event, with respect to both the veteran's failure to 
report for VA examinations in May 2002 and in June 2002, as 
well as his crucial failure to timely respond to the July 2, 
2002 letter from the RO notifying him of the denial of his 
claim, it appears that all notification letters were sent to 
the veteran's correct address at the time.  The veteran 
himself admitted that the address was correct.  
See the September 2006 hearing transcript, page 17.  Thus, 
there is demonstrated no administrative error on the part of 
VA in failing to properly notify the veteran.  

In the Board's judgment, the outcome of this case boils down 
to the matter of the belated filing of the veteran's 
purported NOD in December 2003.  Although conceding that such 
was outside of the one year period established by the law and 
regulation, the veteran's very able representative has 
contended on his behalf that the veteran was unable to file 
due to his mental state at the time.  For his part, the 
veteran has described a chaotic personal situation, to 
include " . . . a separation with my girlfriend . . . me 
having job after job after job, not being able to stay in one 
place, and just, you know, I mean, my head was just a mess."  
See the September 2006 hearing transcript, page 8. 

In Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004), 
the United States Court of Appeals for the Federal Circuit 
held that mental illness may justify the tolling of the 120-
day time limit for filing an appeal to the Court set forth at 
38 U.S.C. § 7266(a).  Specifically, the Federal Circuit held 
that equitable tolling may be available where a claimant is 
able to show that his mental illness "rendered him incapable 
of 'rational thought or deliberate decision making,' or 
'incapable of handling his own affairs or unable to function 
in society'".  The Federal Circuit held that a medical 
diagnosis alone or vague assertions of mental problems will 
not suffice.  Id. at 1321.

The Board has found no precedential decision which applies 
the reasoning of Barrett, which addressed appeals to the 
Court under 38 U.S.C.A. § 7266, to situations such as this in 
which the belated filing was a NOD under 38 U.S.C.A. § 7105.  
It therefore appears that the law and regulation alone are 
applicable.  
Under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.203, it is 
abundantly clear that a NOD must be filed within one year 
after notification of the action being appealed.  Here, the 
December 2003 NOD was manifestly not filed within one year 
after the July 2002 denial of the veteran's claim.  
Accordingly, the July 2002 denial became final.   

Assuming for the sake of argument that Barrett applies to 
situations in which a NOD (rather than an appeal to the 
Court) is belatedly filed, the veteran still cannot prevail.  
The veteran is in receipt of a 100 percent rating for bipolar 
disorder, which is indicative of total occupational and 
social impairment, see 38 C.F.R. § 4.130.  Moreover, the 
Board has no reason to doubt that his personal life has been 
chaotic.  Significantly, however, he has presented no 
evidence that his psychiatric disability at any point 
rendered him "incapable of rational thought or deliberate 
decision making," or "incapable of handling his own affairs 
or unable to function in society."  In essence, the veteran 
has indicated that he was merely unable to pull himself 
together to file the NOD.  See, e.g., the hearing transcript, 
page 18.     
  
Moreover, there is no suggestion in the record that the 
veteran is incompetent for VA purposes.  The examiner at the 
February 2004 VA examination, which is the only post-service 
medical evidence, specifically found the veteran to be 
competent for VA purposes.  Moreover, there is in fact a 
regulatory presumption in favor of competency.  See 38 C.F.R. 
§ 3.353(d) (2006).  

In addition, the examiner assigned a Global Assessment of 
Functioning (GAF) score of 52, which is indicative of 
moderate impairment.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  The moderate GAF score was 
due to "poor sleep, marked irritability, difficulty with 
concentration, recurrent bouts of depression with suicidal 
ideation and mild hallucinatory experiences."  Although 
difficulty with concentration and recurrent bouts of 
depression could possibly explain the veteran's delay in 
filing the NOD, and in fact such symptoms appear to be the 
basis for the veteran's argument, such hardly amounts to 
incapacity of rational thought.  No such incapacity is 
demonstrated in the record.  The veteran in fact filed a NOD 
in December 2003 which was perfectly coherent, albeit 
untimely.  

The Board consequently finds that, even if Barrett is 
applicable to the time limits specified in 38 U.S.C.A. § 7105 
and 38 C.F.R. § 20.302 (which in the absence of specific 
judicial precedent it does not concede), the veteran's mental 
illness did not prevent him from submitting a NOD within the 
appropriate one year period after being notified of the 
denial of his claim by letter from the RO dated July 2, 2002.  
The veteran, in essence, has not alleged that he was 
incapable of rational thought or decision making.

The Board additionally observes that it has reviewed the 
record and can find no communication between July 2, 2002 and 
December 19, 2003 which could serve either as a timely NOD or 
as an earlier request to reopen.  Indeed, nothing whatsoever 
appears in the record during that time frame.  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].

The Board additionally observes that pursuant to 38 C.F.R. § 
3.109, time limits for filing may be extended in some cases 
on a showing of "good cause."  The Court decided in Corry v. 
Derwinski, 3 Vet. App. 231 (1992), however, that there is no 
legal entitlement to an extension of time; rather, 38 C.F.R. 
§ 3.109(b) commits the decision to the sole discretion of VA.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was. 

In this case, the veteran never requested an extension of 
time for filing a NOD after the July 2002 decision denying 
his claim, and in any event he as explained above has not 
demonstrated good cause for his failure to file a timely NOD.  
Accordingly, 38 C.F.R. § 3.109 is inapplicable in this case.

In summary, for reasons and bases expressed above, the Board 
finds that an effective date of December 19, 2003 was 
correctly assigned by the RO as the date of service 
connection for the veteran's bipolar disorder.  This was the 
date on which he filed his request to reopen his previously 
denied claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The benefit sought on appeal is accordingly denied. 


ORDER


Entitlement to an effective date earlier than December 19, 
2003 for service connection for bipolar disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


